—In an action, inter alia, to recover damages for discrimination based on gender pursuant to the Human Rights Law (Executive Law art 15), the plaintiff appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 25, 1999, as granted that branch of the defendants’ motion which was for summary judgment *494dismissing her second cause of action insofar as asserted against the defendant Judy Dannewitz.
Ordered that the order is affirmed insofar as appealed from, with costs.
A corporate employee may be individually subject to an employment discrimination suit under the Human Rights Law only if he or she has an ownership interest in the corporate employer, or has the authority “to do more than carry out personnel decisions made by others” (Patrowich v Chemical Bank, 63 NY2d 541, 542). In this case, the Supreme Court properly dismissed the plaintiffs second cause of action insofar as asserted against the defendant Judy Dannewitz. Ms. Dannewitz established her entitlement to judgment as a matter of law. In opposition, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact as to whether Ms. Dannewitz had an ownership interest in the corporate defendant or whether she had the requisite authority to be subjected to personal liability (see, Patrowich v Chemical Bank, supra, at 543-544). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.